DETAILED ACTION
In response to remarks filed on 4 May 2022
Status of Claims
Claims 1-21 are pending;
Claims 1-20 were previously presented;
Claim 21 is new;
Claims 1-21 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 4 May 2022 have been fully considered and the arguments regarding claims 1-8 and 14-20 persuasive. Regarding claims 9-13, the cited part of the reference indicated calibration and this calibration is based on previous movements. Examiner is introducing a 112 rejection for claims 1-8 and 14-21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the claim recites “a variation in the operator-initiated control commands exceeds a variation threshold”. It’s unclear how an operator-initiated control command can have a variation threshold. Is it unclear in what sense the term “variation” is being used in the claim. Appropriate correction is required.
As to Claim 14, the claim recites “during which a variation in the operator-initiated control commands exceeds a variation threshold”. It’s unclear how an operator-initiated control command can have a variation threshold. Is it unclear in what sense the term “variation” is being used in the claim. Appropriate correction is required.
 Claims 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanley (U.S. Patent Application Publication No. 2014/0167971).
As to Claim 9, Stanley discloses a method for estimating load weights for an implement of a work vehicle, the method comprising: 
Controlling, with one or more computing devices, movement of a boom of the work vehicle such that the boom is moved across a range of angular positions, the implement being coupled to the boom (Figure 1); 
Controlling, with the one or more computing devices, an operation of the boom of the work vehicle such that the movement of the boom is stopped (Paragraph 0029); 
Receiving, with the one or more computing devices, load-related data associated with a load weight for the implement as the boom is stationary (Paragraphs 0027-0034)  - 29 -WO 2018/161003PCT/US2018/020722 
Determining, with the one or more computing devices, a load correction value for the implement based on whether the previous movement of the boom corresponded to raising or lowering of the boom (Paragraph 0029); 
Adjusting, with the one or more computing devices, the load-related data based on the load correction value (Paragraph 0030); and 
Calculating, with the one or more computing devices, the load weight for the implement based on the adjusted load-related data (Paragraphs 0027-0034).  
As to Claim 10, Stanley discloses the invention of Claim 9 (Refer to Claim 9 discussion). Stanley also discloses wherein the load correction value is associated with friction forces within a boom cylinder of the work vehicle, the boom cylinder being configured to raise and lower the boom (Paragraphs 0027-0034).  
As to Claim 11, Stanley discloses the invention of Claim 10 (Refer to Claim 10 discussion). Stanley also discloses wherein adjusting the load-related data comprises adjusting pressure data associated with sensed values of a fluid pressure of hydraulic fluid supplied to or within the boom cylinder (Paragraphs 0027-0034).  
As to Claim 12, Stanley discloses the invention of Claim 11 (Refer to Claim 11 discussion). Stanley also discloses wherein the load correction value reduces the sensed values when the previous movement of the boom corresponds to raising the boom and wherein the load correction value increases the sensed values when the previous movement of the boom corresponds to lowering the boom (Paragraphs 0027-0034).  
As to Claim 13, Stanley discloses the invention of Claim 9 (Refer to Claim 9 discussion). Stanley also discloses wherein receiving the load-related data comprises receiving sensor data associated with at least one of a pressure of hydraulic fluid supplied to or within a boom cylinder of the work vehicle, a position of the boom, a position of the implement, a velocity of the boom, a velocity of the implement, a temperature of the hydraulic fluid, an inclination angle of the work vehicle, or at least one of speed or acceleration of the work vehicle (Paragraphs 0027-0034).
As to Claim 21, Stanley discloses the invention of Claim 9 (Refer to Claim 9 discussion). Stanley also discloses further comprising determining, with the one or more computing devices, whether the previous movement of the boom corresponded to raising or lowering of the boom; wherein the load correction value differs depending on whether the previous movement of the boom corresponded to raising or lowering of the boom (Paragraphs 0027-0034).
Allowable Subject Matter
Claims 1-8 and 14-21 would be allowable if claims 1 and 14 are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678